   Case 2:20-cr-00153-JNP Document 29 Filed 08/31/20 PageID.73 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                        Case No. 2:20-cr-153

            Plaintiff,                             ORDER SETTING TRIAL DATE AND
                                                   EXCLUDING TIME UNDER THE
            vs.                                    SPEEDY TRIAL ACT

  MURAT SULJOVIC,                                  Judge Jill N. Parrish

            Defendant.



          Having considered the United States of America’s Motion to Exclude Time under the

Speedy Trial Act and to Set a New Trial Date, as well as the District of Utah’s General Orders

20-008, 20-009, 20-012, 20-017, and 20-021, regarding the Coronavirus Pandemic, the court

hereby finds as follows:

          Defendant was charged by felony information on May 4, 2020 and waived grand jury

presentation. The seventy-day period for commencing trial under the Speedy Trial Act

commenced on that date. The court set a trial date for July 20, 2020, which was within that

period.

          On March 16, 2020, the court entered a General Order suspending jury selection and jury

trials scheduled to begin before May 1, 2020. D. Ut. General Order No. 20-009, In the Matter of

Court Proceedings and Court Operations during the Coronavirus (COVID-19) Pandemic. On

March 13, the court entered another General Order imposing health- and travel-related

limitations on access to court facilities. D. Ut. General Order No. 20-008, In the Matter of

Restrictions on Courthouse Entry during the Coronavirus (COVID-19) Pandemic. These orders

were “[c]onsistent with the Center for Disease Control and Prevention (CDC) Interim Guidance
   Case 2:20-cr-00153-JNP Document 29 Filed 08/31/20 PageID.74 Page 2 of 4



for Businesses and Employers and the Utah Department of Health recommended strategies[.]”

D. Ut. General Order No. 20-008 at 1. The court further explained that “President Trump on

March 13, 2020 declared a National Emergency in response to the nationwide outbreak, which

the World Health Organization has declared a global pandemic.” D. Ut. General Order No. 20-

009 at 1. Additionally, “Governor Herbert has declared a state of emergency in Utah, prompting

the Utah Supreme Court to implement the Utah State Courts Pandemic Response Plan at level

‘Red.’” Id. On April 28, 2020, the court entered a further General Order excluding the period

from May 1, 2020, through June 15, 2020, from calculations under the Speedy Trial Act. D. Ut.

General Order No. 20-012, In the Matter of Court Proceedings and Court Operations during the

Coronavirus (COVID-19) Pandemic. On June 15, 2020, the court entered a further General

Order excluding the period from June 15, 2020, through August 1, 2020, from calculations under

the Speedy Trial Act. D. Ut. General Order No. 20-017, In the Matter of Court Proceedings and

Court Operations during the Coronavirus (COVID-19) Pandemic. On July 30, 2020, the court

entered a further General Order excluding the period from August 1, 2020, through September 1,

2020, from calculations under the Speedy Trial Act. D. Ut. General Order No. 20-021, In the

Matter of Court Proceedings and Court Operations during the Coronavirus (COVID-19)

Pandemic. On August 26, 2020, the court entered a further General Order excluding the period

from September 1, 2020 through October 1, 2020, from calculations under the Speedy Trial Act.

D. Ut. General Order No. 20-026, In the Matter of Court Proceedings and Court Operations

during the Coronavirus (COVID-19) Pandemic.

       The United States, in its motion, has indicated that Defendant consents to the motion, and

intends to move for a change of plea hearing, and to enter a change of plea pursuant to a

negotiated plea agreement. The United States has indicated that, given the location of witnesses

and the national security information involved in the case necessitating a potential motion under

                                                2
   Case 2:20-cr-00153-JNP Document 29 Filed 08/31/20 PageID.75 Page 3 of 4



the Classified Information Procedures Act, the United States will need at least ninety days from

the anticipated change in plea hearing to prepare for trial in the event the Defendant does not, in

fact, enter a change of plea.

        Given the grave public-health concerns reflected in this court’s recent general orders, and

given the facts set forth in the United States’ motion (which the Court incorporates here), the

ends of justice served by the continuance outweigh the best interest of the public and defendant

in a speedy trial.

        Failure to grant a continuance would be likely to make a continuation of the proceeding

impossible or result in a miscarriage of justice.

        Failure to continue this case is also likely to put counsel, parties, witnesses, jurors, and

court personnel at unnecessary risk.

        Failure to continue this case would also deprive counsel for both parties of the time

necessary to prepare for trial in the reasonable exercise of due diligence, including pretrial

motion practice under the Classified Information Procedures Act.

        Due to the restrictions imposed by current public-health concerns it is it is also

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the Speedy Trial Act time limits. Thus, denial of a continuance is likely to deny all counsel

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence.

        The continuance is not based on congestion of the court’s calendar, lack of diligent

preparation on the part of the attorney for the United States or the defense, or failure on the part

of the attorney for the United States to obtain available witnesses.




                                                    3
     Case 2:20-cr-00153-JNP Document 29 Filed 08/31/20 PageID.76 Page 4 of 4



            Accordingly, the court finds that there are facts that support a continuance of the trial date

 in this matter, and good cause for a finding of excludable time pursuant to the Speedy Trial Act,

 18 U.S.C. § 3161.



            THEREFORE, FOR GOOD CAUSE SHOWN:

       1.          The trial in this matter is continued from August 31, 2020 to December 7, 2020.

       2.          The time period of August 31, 2020 to December 7, 2020, inclusive, is excluded

in computing the time within which the trial must commence, pursuant to 18 U.S.C.

§§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

            DATED August 13, 2020.

                                                   BY THE COURT:



                                                   The Honorable Jill N. Parrish
                                                   United States District Court Judge




                                                      4
